Citation Nr: 0715483	
Decision Date: 05/24/07    Archive Date: 06/01/07

DOCKET NO.  04-38 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from November 1965 to November 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating determination of 
the Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).

In February 2007, the veteran appeared at a Travel Board 
hearing before the undersigned.  

The matter is remanded to the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required on his part.  


REMAND

In order for a claim for service connection for PTSD to be 
successful, there must be: (1) medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); (2) a 
link, established by medical evidence, between the current 
symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran "engaged 
in combat with the enemy."  See 38 U.S.C.A. § 1154(b); Cohen 
v. Brown, 10 Vet. App. 128 (1997); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993); 38 C.F.R. § 3.304(f).  Participation in 
combat, a determination that is to be made on a case-by-case 
basis, requires that the veteran have personally participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  See 
VAOPGCPREC 12-99 (1999).

The veteran's personnel records reveal that he served as a 
linesman while in Vietnam.  He was attached to Co. B 40th 
Sig. Bn. (Const) while in Vietnam.  The veteran testified as 
to having to climb up poles that were 40 to 45 feet in the 
air and being shot at.  He also testified being shot at while 
crawling on the ground at night to fix downed lines.  

Some of the stressors, such as being shot at, would show 
participation in combat.  Sizemore v. Principi, 18 Vet. App. 
264 (2004).  VA has an obligation to obtain evidence in 
support of the contentions regarding participation in combat, 
and in support of stressors, where it finds a veteran did not 
participate in combat or the claim is based on non-combat 
stressors; or to explain why such efforts cannot be made.  
Daye v. Nicholson, No. 05-2475 (U.S. Vet. App. Nov. 22, 
2006).  Efforts have not yet been made to confirm the 
veteran's participation in combat or to obtain credible 
supporting evidence of the claimed stressors.

Accordingly, this claim is remanded for the following:

1.  Send copies of the veteran's DD-214, 
DA-20, and service personnel records to 
the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) and 
National Archives and Records 
Administration (NARA).  Following receipt 
of this information, USASCRUR and NARA 
should provide copies of unit histories 
for Co. B 40th Sig. Bn (Const) or its 
parent unit, covering the period from 
August 1966 through July 1967, when the 
veteran was in Vietnam.  The unit 
histories, DD-214, DA-20 and service 
personnel records should be associated 
with the claims file.

2.  After completion of the above, it 
should be determined if the veteran 
engaged in combat or, if not, whether a 
claimed stressor has been verified.

3.  The veteran should be scheduled for a 
VA examination in order to determine the 
nature and etiology of any psychiatric 
disorder(s) including PTSD which may be 
present.  The claims file must be made 
available to the examiner.  Any further 
indicated special studies, including 
psychological studies, should be 
accomplished.  The examiner should 
conduct the examination with 
consideration of the current criteria for 
PTSD.  The examination report should 
include a detailed account of all 
pathology present.  If a diagnosis of 
PTSD is appropriate, the examiner should 
specify (1) each stressor that was 
sufficient to produce PTSD; (2) whether 
the remaining diagnostic criteria to 
support the diagnosis of PTSD have been 
satisfied; and (3) whether there is a 
link between the current symptomatology 
and one or more of the inservice 
stressors found to be established by the 
record and found to be sufficient to 
produce PTSD by the examiner.

Alternatively, if PTSD is not found on 
examination, the examiner must delineate 
all diagnoses reached to account for the 
veteran's psychiatric symptomatology.  
The examiner must also express an opinion 
as to whether any psychiatric disorder(s) 
found on examination is/are related to 
service on the basis of direct service 
incurrence, or if pre-existing service, 
was/were aggravated by the veteran's 
period of service.  The report of 
examination should include the rationale 
for all opinions expressed.

4.  After completion of the above, review 
the expanded record and determine if the 
benefit sought can be granted.  If the 
claim remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
remanded to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



